United States Court of Appeals
                      For the First Circuit

No. 19-1390

                     UNITED STATES OF AMERICA,

                       Plaintiff, Appellant,

                                v.

                     JOSÉ LUIS VAELLO-MADERO,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Gustavo A. Gelpí, U.S. District Judge]


                              Before

                        Howard, Chief Judge,
              Torruella and Thompson, Circuit Judges.


     Michael Shih, Attorney, Appellate Staff, Civil Division, U.S.
Department of Justice, with whom Laura E. Myron, Attorney,
Appellate Staff, Joseph H. Hunt, Assistant Attorney General, and
Abby C. Wright, Attorney, Appellate Staff, were on brief, for
appellant.
     Hermann Ferré, with whom Juan O. Perla, Robert Groot, Curtis,
Mallet-Prevost, Colt & Mosle LLP, and John W. Ferré-Crossley, were
on brief, for appellee.
     Dwyer Arce, and Kutak Rock LLP, on brief for Virgin Islands
Bar Association, amicus curiae.
     Carlos Lugo-Fiol, and Isaías Sánchez-Báez, Solicitor General
of Puerto Rico, on brief for the Commonwealth of Puerto Rico,
amicus curiae.
     Verónica Ferraiuoli-Hornedo, on brief for Hon. Jenniffer A.
González-Colón, Resident Commissioner of Puerto Rico, amicus
curiae.
Gregorio Igartúa, on brief for himself, amicus curiae.



                    April 10, 2020




                          -2-
           TORRUELLA,       Circuit       Judge.    This      appeal     raises     a

fundamental    question     of     constitutional       law     requiring   us     to

consider the equal protection component of the Fifth Amendment as

it   applies   to   the   residents       of   Puerto   Rico. 1       Specifically,

Appellee claims that the exclusion of Puerto Rico residents from

receiving the disability benefits that are granted to persons

residing in the fifty States, the District of Columbia, and the

Northern Mariana Islands under the Supplemental Security Income

(SSI) provisions of Title XVI of the Social Security Act, 42 U.S.C.

§§ 1381-1383(f), contravenes the equal protection guarantees of

the Fifth Amendment.        Appellee in this case became eligible and

commenced receiving SSI disability benefits while residing in New

York.    Nevertheless, these benefits were discontinued when the

Social Security Administration (SSA) became aware that he had moved

to Puerto Rico.       The SSA proceeded to enforce the provision of

this legislation that requires a recipient of SSI benefits to

reside   within     the   United    States,     defined    by     statute   as    the

geographical    territory     of    the    fifty   States,      the    District    of

Columbia, and the Northern Mariana Islands, and authorizes the

termination of these payments if the recipient resides more than


1 "No person shall be . . . deprived of life, liberty, or property,
without due process of law . . . ."     U.S. Const. amend. V. See
Examining Bd. of Eng'rs, Architects, & Surveyors v. Flores de
Otero, 426 U.S. 572, 600 (1976).


                                       -3-
thirty consecutive days outside the "United States" as so defined.

See id. §§ 1382c(a)(1)(B)(i), 1382c(e); see also Covenant to

Establish   a   Commonwealth    of     the    Northern      Mariana    Islands   in

Political Union with the United States of America, Pub. L. No.

94-241, § 502(a)(1), 90 Stat. 263, 268 (1976).

                               I.    Background

A.   The factual background of this appeal

            SSI provides benefits to low income individuals who are

older   than    sixty-five,    blind,    or    disabled.        See    42   U.S.C.

§§ 1382(a),     1382c.   In     contrast      to    other    types    of    federal

insurance   programs,    like       Social   Security    Title    II    benefits,

42 U.S.C. §§ 401-433, which are paid for by payroll taxes, Congress

funds SSI from the general treasury.               See 42 U.S.C. § 1381; see

also Pub. L. No. 116-94, 133 Stat. 2534, 2603 (2019) (funding SSI

for fiscal year 2020).        SSI is a means-tested program, so only

those individuals who meet the age, disability, or blindness

requirements and fall beneath the federally mandated income and

asset limits are eligible.          42 U.S.C. § 1382.2

            Defendant-Appellee José Luis Vaello-Madero was born in

1954.   Then, as now, all those born in Puerto Rico are citizens


2   For more information about SSI, see Mary Daly & Richard
Burkhauser, The Supplemental Security Income Program, in
Means-Tested Transfer Programs in the U.S. 79 (Robert Moffitt ed.,
Univ. of Chicago Press 2003).


                                       -4-
of   the   United    States    pursuant        to    the   Jones    Act    of   1917,

39 Stat. 953, § 5 (1917), and subsequent legislation granting

birthright citizenship to Puerto Rico's native-born inhabitants,

see 8 U.S.C. § 1402.

            In 1985, Appellee moved to New York where he resided

until 2013.     In the later part of his residence in New York,

Appellee was afflicted with severe health problems, conditions

which forced him to seek succor under the SSI program.                      In June

2012,   Appellee     was   found   eligible         to   receive   SSI    disability

benefits and thus commenced receiving SSI payments, the monthly

amounts deposited directly by the SSA into his checking account in

a New York bank.

            In July 2013, Appellee relocated to Loíza, Puerto Rico.

According to Appellee, he moved there to help care for his wife,

who had previously moved to Puerto Rico due to her own health

issues.

            Appellee contends that he first became aware of the SSI

issues related to his moving to Puerto Rico in June 2016, when he

filed for Title II Social Security benefits at the SSA office in

Carolina, Puerto Rico.        Thereafter, as a result of his disclosure

to the SSA authorities that he had moved to Puerto Rico, on or

about July 27, 2016, the SSA informed Appellee in a "Notice of

Planned    Action"    that    it   was    discontinuing       his    SSI    benefits


                                         -5-
retroactively to August 1, 2014 because he was, and had been since

that date, "outside of the U.S. for 30 days in a row or more."

According to this notification, the SSA "consider[ed] the U.S. to

be the 50 States of the U.S., the District of Columbia, and the

Northern Mariana Islands."   As previously alluded to, the SSA was

acting pursuant to the statutory provisions that establish that to

be eligible to receive SSI benefits the individual must be a

"resident of the United States," 42 U.S.C. § 1382c(a)(1)(B)(i),

defined therein "when used in a geographic sense, [as meaning,]

the 50 States and the District of Columbia," id. § 1382c(e).   The

Northern Mariana Islands were added within the coverage of SSI in

1976 pursuant to Section 502(a)(1) of Public Law 94-241.   90 Stat.

263, 268 (1976) (codified as 48 U.S.C. § 1801); see also 20 C.F.R.

§ 416.215.

B.   The United States files suit in U.S. District Court

             Approximately one year after the discontinuation of

Appellee's SSI benefits, the United States filed an action against

him in the U.S. District Court for the District of Puerto Rico.

The United States sought to collect the sum of $28,081, the amount

the SSA claimed was owed by Appellee to the United States due to

the allegedly improper payment of SSI benefits since his relocation

to Puerto Rico.     Jurisdiction was claimed pursuant to 28 U.S.C.

§ 1345, which applies to any civil case "commenced by the United


                                -6-
States,"     and   by   virtue       of    a     criminal     statute,       42    U.S.C.

§ 408(a)(4), which provides for criminal penalties of up to five

years' incarceration for fraudulent social security claims.

             In the meantime, an SSA investigator sought and procured

from Appellee, who at the time was unrepresented by an attorney,

the signing of a Stipulation of Consent Judgment, which was

thereafter     filed    in   court    by    the      United   States.        The   court

proceeded to appoint pro bono counsel to represent Appellee.                         Upon

entering the case, Appellee's counsel moved to relieve him of the

Stipulation, and further proceeded to file an answer to the

complaint raising as an affirmative defense that the exclusion of

Puerto Rico residents from the SSI program violated the equal

protection guarantees of the Fifth Amendment.

             Thereafter,     the     United       States      moved    for    voluntary

dismissal without prejudice, stating that "out of an abundance of

caution" it agreed to withdraw the Stipulation, and conceding that

the criminal statute alleged did not confer jurisdiction on the

district court in this case, which was civil in nature.                       The court

denied   the   voluntary      dismissal        but    proceeded       to   approve    the

withdrawal of the Stipulation.3                Considering that there remained

no material facts in contention between the parties, and that the


3  The district court maintained jurisdiction pursuant to 28 U.S.C.
§ 1345, which applies to any case "commenced by the United States."


                                           -7-
outcome of the case depended solely on the determination of a legal

question, namely, whether the exclusion of persons residing in

Puerto Rico from SSI coverage under the circumstances of this case

violated the equal protection guarantees of the Constitution, both

parties proceeded to file for summary judgment in support of their

respective positions.

C.   The opinion of the district court

           On February 4, 2019, the district court issued its

opinion.   See United States v. Vaello-Madero, 356 F. Supp. 3d 208

(D.P.R. 2019).    After disposing of various preliminary matters

(none of which are the subject of this appeal or of relevance to

its disposition), the court granted Appellee's Motion for Summary

Judgment and denied Appellant's cross motion on the same issues,

which in substance dealt with Appellee's allegation of the denial

of equal protection in the categorical exclusion of SSI benefits

to persons who reside in Puerto Rico.      Id. at 211.   The district

court proceeded to distinguish the two Supreme Court cases on which

Appellant plants its flag in an attempt to negate Appellee's equal

protection claims, namely Califano v. Gautier Torres, 435 U.S. 1

(1978) (per curiam) and its sequel Harris v. Rosario, 446 U.S. 651

(1980) (per curiam).    Id. at 215 n.7.   Appellant cited these cases

as permitting the differential treatment of persons who resided in

Puerto Rico, pursuant to the plenary powers granted to Congress


                                 -8-
under the Territory Clause,4   "so long as there [was] a rational

basis for [Congress's] actions," Harris, 446 U.S. at 651-52.   The

district court nevertheless ruled that Congress's decision to

"disparately classify United States citizens residing in Puerto

Rico" ran "counter to the very essence and fundamental guarantees

of the Constitution itself."     Vaello-Madero, 356 F. Supp. 3d

at 213.   More on point, it concluded that Congress's actions in

the present case "fail[] to pass rational basis constitutional

muster" because "[c]lassifying a group of the Nation's poor and

medically neediest United States citizens as 'second tier' simply

because they reside in Puerto Rico is by no means rational."   Id.

at 214.   It then expressed the view that the statute in question

discriminates on the basis of a suspect classification because

"[a]n overwhelming percentage of the United States citizens [who]

resid[e] in Puerto Rico are of Hispanic origin."   Id.   Citing to

Boumediene v. Bush, 553 U.S. 723 (2008), and United States v.

Windsor, 570 U.S. 744 (2013), the district court concluded that

the ratio decidendi of Califano and Harris predated "important

subsequent developments in the constitutional landscape," and

having suffered erosion by the passage of time and these changed


4  "Congress shall have Power to dispose of and make all needful
Rules and Regulations respecting the Territory or other Property
belonging to the United States . . . ."    U.S. Const., art. IV,
§ 3, cl. 2.


                               -9-
circumstances,       required    that       a    new    look   be   taken     at    these

questions.    Vaello-Madero, 356 F. Supp. 3d at 215 n.7.

             In considering the substance of the opinion appealed

from, we must heed the admonition given by the Supreme Court to

lower courts as regards the continuing binding force of Supreme

Court precedent.       The Supreme Court has not been equivocal in its

dictates on this subject, stating that the decisions of that Court

"remain    binding     precedent      until       [the     Court]    see[s]    fit     to

reconsider    them,    regardless       of      whether    subsequent       cases    have

raised doubts about their continuing vitality."                      Hohn v. United

States, 524 U.S. 236, 252-53 (1998).                   It has therefore ruled that

"it is [the Supreme] Court's prerogative alone to overrule one of

its precedents."       State Oil Co. v. Kahn, 522 U.S. 3, 20 (1997);

see also Eberhart v. United States, 546 U.S. 12, 19-20 (2005)

(commending    the    Seventh    Circuit          for    following    Supreme       Court

precedent despite the appellate court's "grave doubts").                      Although

we, of course, cannot and do not quibble with such forceful and

binding mandates, we would be remiss in complying with our own

duty were we to blindly accept the applicability of Califano and

Harris    without     engaging   in     a       scrupulous     inquiry   into       their

relevance, application, and precedential value.                     Therefore, while

we decline to follow the district court's methodology, our review

of the equal protection question at issue -- whether the exclusion


                                        -10-
of Puerto Rico residents from receiving SSI violates the Fifth

Amendment -- even in a universe where Califano and Harris remain

on the books, leads us to the same result.                      For the reasons

explained below, we affirm.

                                II.    Discussion

A.    Equal protection principles survive Califano and Harris

             Our review of the district court's grant of summary

judgment is de novo.          Rodríguez-Cardi v. MMM Holdings, Inc., 936

F.3d 40, 46 (1st Cir. 2019).                We are not tied to the district

court's reasoning and "may affirm on any independent ground made

manifest by the record."           Jones v. Secord, 684 F.3d 1, 5 (1st Cir.

2012).

             Discrimination by the federal government violates the

Fifth Amendment when it constitutes "a denial of due process of

law."     Bolling v. Sharpe, 347 U.S. 497, 499 (1954).                    This is

referred     to    as   the   equal   protection     component    of    the   Fifth

Amendment.         U.S. Dep't of Agric. v. Moreno, 413 U.S. 528, 533

(1973).      "Equal protection analysis in the Fifth Amendment area

is the same as that under the Fourteenth Amendment."                      Adarand

Constructors, Inc. v. Pena, 515 U.S. 200, 224 (1995) (quoting

Buckley v. Valeo, 424 U.S. 1, 93 (1976) (per curiam)); see Bolling,

347   U.S.    at    500   ("[I]t    would    be   unthinkable    that   the    same




                                       -11-
Constitution     would    impose      a     lesser    duty    on     the     Federal

Government.").

          It is beyond question at present that precedent requires

us to apply rational basis review to the equal protection claim

before us.     Furthermore, following this path, it is appropriate

that "[a] legislative classification . . . be sustained, if the

classification    itself   is    rationally        related    to     a   legitimate

government interest."      Moreno, 413 U.S. at 533 (citing Jefferson

v. Hackney, 406 U.S. 535, 546 (1972)).               "In the area of economics

and social welfare, a State does not violate the Equal Protection

Clause merely because the classifications made by its laws are

imperfect."      Dandridge v. Williams, 397 U.S. 471, 485 (1970).

Thus,   "those    attacking     the       rationality    of    the       legislative

classification have the burden 'to negative every conceivable

basis which might support it.'"            FCC v. Beach Commc'ns, Inc., 508

U.S. 307, 315 (1993) (quoting Lehnhausen v. Lake Shore Auto Parts

Co., 410 U.S. 356, 364 (1973)).           Equal protection does not "require

a legislature to articulate its reasons for enacting a statute,"

and the "conceived reason[s]" put forth in support of the statute

in litigation do not need to be the same as those that "actually

motivated the legislature."        Id.

          Inquiring      into   the       stated   reason    for   enacting     this

legislation reveals that Congress created SSI "[f]or the purpose


                                      -12-
of    establishing    a    national    program    to     provide    supplemental

security income to individuals who have attained age 65 or are

blind or disabled."         42 U.S.C. § 1381.          "Every aged, blind, or

disabled individual who is determined . . . to be eligible on the

basis of his income and resources shall . . . be paid benefits by

the Commissioner of Social Security."                 Id. § 1381a.    Here, the

classification subject to challenge can be defined as: individuals

who meet all the eligibility criteria for SSI except for their

residency    in    Puerto    Rico.       This    classification      is    clearly

irrelevant to the stated purpose of the program, which is to

provide cash assistance to the nation's financially needy elderly,

disabled, or blind.         See Moreno, 413 U.S. at 534.           Therefore, if

we are to sustain this classification, it "must rationally further

some     legitimate       governmental     interest       other     than        those

specifically stated in the congressional [statement of purpose.]"

Id.

            Today,    Appellant       offers    two    explanations       for     the

exclusion of Puerto Rico residents: "the unique tax status of

Puerto Rico and the costs of extending the program to residents of

Puerto Rico."       But, as acknowledged above, we do not write on a

blank page.       We thus commence with an inquest into the lead case

cited by Appellant, Califano v. Gautier Torres,5 435 U.S. 1, which


5    The Supreme Court opinion refers to the appellee in Califano as

                                       -13-
is a brief per curiam opinion summarily reversing without oral

argument the decision of a three-judge district court that held

that the denial of SSI benefits to a recipient who acquired them

while a resident of Connecticut, but was thereafter denied them by

reason of his moving to Puerto Rico, violated his constitutional

right to travel.       See Gautier Torres v. Mathews, 426 F. Supp.

1106, 1113 (D.P.R. 1977) ("[T]here is a lack of such compelling

state interest as to justify penalizing Plaintiff's right to

travel.").     Disagreeing with the majority, Justice Brennan would

have voted to affirm the opinion of the district court, and Justice

Marshall would have noted probable jurisdiction and set the case

for oral argument.      Califano, 435 U.S. at 5.

             The   principal   reason   for   reliance   by   Appellant   on

Califano is contained in this part of the Court's opinion:

       [W]e deal here with a constitutional attack upon a
       law providing for governmental payments of monetary
       benefits.   Such a statute "is entitled to a strong
       presumption of constitutionality." "So long as its
       judgments are rational, and not invidious, the
       legislature's efforts to tackle the problems of the
       poor and the needy are not subject to a constitutional
       straightjacket."

435 U.S. at 5 (emphasis supplied) (citation omitted) (quoting

Mathews v. De Castro, 429 U.S. 181, 185 (1976) and Jefferson, 406


"Torres," but Hispanics usually use both the paternal and maternal
last names, so the correct appellation used should have been
"Gautier Torres," as used by the district court.


                                   -14-
U.S. at 546).     That quote, of course, basically embodies so-called

rational basis review, "a paradigm of judicial restraint."             Beach

Commc'ns, Inc., 508 U.S. at 314.          Although the appropriateness of

applying this test to the issues and facts presently before us

cannot   be     questioned,    the   relevance    of   Califano's    ultimate

conclusion      summarily     reversing     the   district   court    demands

dedicated scrutiny.

              Califano is an opinion in which the footnotes are almost

as important as its main text.         Commencing with footnote four,6 a

major distinction becomes apparent between the holding in Califano

and the present case.         The present case challenges the disparate

treatment of the residents of Puerto Rico on equal protection


6   Footnote four reads:

         The complaint had also relied on the equal protection
         component of the Due Process Clause of the Fifth
         Amendment in attacking the exclusion of Puerto Rico
         from the SSI program. Acceptance of that claim would
         have meant that all otherwise qualified persons in
         Puerto Rico are entitled to SSI benefits, not just
         those who received such benefits before moving to
         Puerto Rico.     But the District Court apparently
         acknowledged that Congress has the power to treat
         Puerto Rico differently, and that every federal
         program does not have to be extended to it. Puerto
         Rico has a relationship to the United States "that
         has no parallel in our history."

Califano, 435 U.S. at 3 n.4 (quoting Flores de Otero, 426 U.S. at
596; then citing Balzac v. Porto Rico, 258 U.S. 298 (1922); Dorr
v. United States, 195 U.S. 138 (1904); Downes v. Bidwell, 182 U.S.
244 (1901)).


                                     -15-
grounds, while Califano was decided on issues related to the right

to travel.     Although the complaint in Califano alleged an equal

protection claim, as is clearly reflected by its opinion, the

three-judge district court decided the case strictly on issues

related to the fundamental constitutional right to travel, Gautier

Torres, 426 F. Supp. at 1108, 1110, 1113, a holding the Supreme

Court recognized in footnote four.             Califano, 435 U.S. at 3 n.4;

see Harris, 446 U.S. at 654-655 (Marshall, J., dissenting) ("[T]he

District   Court    relied    entirely    on    the   right    to    travel,   and

therefore no equal protection question was before this Court.                  The

Court merely referred to the equal protection claim briefly in a

footnote . . . .          At most, [this is] reading[] more into that

single   footnote    of    dictum   [in   Califano]     than    it    deserves."

(citation omitted) (emphasis supplied)).              As acknowledged by the

Court, and vigorously endorsed by Justice Marshall in his dissent

in Harris, there was no equal protection question before the Court

in Califano.       See Harris, 446 U.S. at 654-655 (Marshall, J.,

dissenting).

           This brings us to the second case upon which Appellant

relies, Harris v. Rosario, which involved a class action lawsuit

regarding the Aid to Families with Dependent Children program

(AFDC), 42 U.S.C. §§ 601-619, in which the plaintiffs alleged a

violation of equal protection because the U.S. citizens residing


                                     -16-
in Puerto Rico received less financial assistance under that

program than persons who resided in the States.        See 446 U.S. at

651-52.     The district court found that the statute created a

"suspect     classification"   that     did   not   withstand   "strict

constitutional scrutiny in absence of a compelling valid state

interest."    Mot. for Summ. Affirmance at 15a, Harris v. Rosario,

446 U.S. 651 (1980) (No. 79-1294) (attaching Santiago Rosario v.

Califano, Civ. No. 77-303 (D.P.R. Oct. 1, 1979)).7         The Supreme

Court summarily reversed the district court's holding that the

equal protection component of the Fifth Amendment was violated by

this discriminatory treatment, ruling instead that Congress, which

is empowered under the Territory Clause of the Constitution "to

'make all needful Rules and Regulations respecting the Territory

. . . belonging to the United States,' may treat Puerto Rico

differently from States so long as there is a rational basis for

its actions." Harris, 446 U.S. at 651-52 (quoting U.S. Const. art.

IV, § 3, cl. 2).       The Court then proceeded to enumerate the

following three factors listed in footnote seven of Califano, which

in the Court's view, "suffice[d] to form a rational basis":

          Puerto Rican residents do not contribute to the
          federal treasury; the cost of treating Puerto Rico as

7  While the district court's analysis referred to the "U.S.
citizens living in Puerto Rico," id. at 1a, the Supreme Court
assessed the question in Harris as to Puerto Rico residents, 446
U.S. at 651-52.


                                 -17-
       a State under the statute would be high; and greater
       benefits could disrupt the Puerto Rican economy.

Id. at 652 (emphasis added) (citing Califano, 435 U.S. at 5 n.7).8

With that, the Court validated the differential treatment of Puerto

Rico with respect to the block grants received by the territory

under the AFDC program.

          What should be patently clear is that the Court ruled in

Califano on the validity of SSI's treatment of the persons residing

in Puerto Rico, as affected by the right to travel, while in Harris

it was called to pass upon differential treatment of block grants

under the AFDC program in light of the equal protection component

of the Fifth Amendment.   Contrary to Appellant's contention, the

Court has never ruled on the validity of alleged discriminatory

treatment of Puerto Rico residents as required by the SSI program

under the prism of equal protection.

          Of relevance to Appellant's contention that Califano and

Harris control this appeal is an axiomatic legal tenet that must

be factored into consideration of our ultimate decision: that



8  We find it persuasive that, as pointed out in Peña Martínez,
the Supreme Court's use of the conjunctive "and" when listing the
three considerations that "suffice[d] to form a rational basis"
suggests "that no one 'consideration' independently sufficed to
justify the exclusion of Puerto Rico residents from eligibility
for SSI."   Peña Martínez v. Azar, 376 F. Supp. 3d 191, 207-08
(D.P.R. 2019) (citing OfficeMax, Inc. v. United States, 428 F.3d
583, 589 (6th Cir. 2005)).


                               -18-
"[t]he precedential effect of a summary [disposition] can extend

no further than 'the precise issues presented and necessarily

decided by those actions.'"         Ill. State Bd. of Elections v.

Socialist Workers Party, 440 U.S. 173, 182 (1979) (quoting Mandel

v. Bradley, 432 U.S. 173, 176 (1977)); see Mandel, 432 U.S. at 180

(Brennan, J., concurring) ("[J]udges . . . are on notice that,

before deciding a case on the authority of a summary disposition

. . . they must (a) examine the jurisdictional statement in the

earlier case to be certain that the constitutional questions

presented were the same . . . .").     Summary dispositions "are not

of the same precedential value as would be an opinion of this Court

treating the question on the merits."    Edelman v. Jordan, 415 U.S.

651, 671 (1974).   We are of the view that Califano was not decided

on equal protection grounds, and that Harris did not involve a

challenge to SSI direct aid to persons, and thus, neither case

forecloses   Appellee's   present   contention   that   his   wholesale

exclusion from SSI violates the equal protection guarantee.         We

do not view Califano and Harris as a carte blanche for all federal

direct assistance programs to discriminate against Puerto Rico

residents.   There still must be a rational justification for the

classification.    To hold otherwise would "render the rational

basis test a nullity and would 'suspend the operation of the Equal

Protection Clause in the field of social welfare law'" as it


                                -19-
relates to all U.S. residents who dwell in Puerto Rico.             Baker v.

City of Concord, 916 F.2d 744, 749 (1st Cir. 1990) (quoting

Ranschburg v. Toan, 709 F.2d 1207, 1211 (8th Cir. 1983)).                   We

decline to read these cases so broadly.9

             Additionally,   there    are   several      other   reasons   why

Califano and Harris are not precisely on point.            Today, Appellant

makes no claim that granting "greater [SSI] benefits [to Puerto

Rico residents at this time] could disrupt the economy."               Harris,

446 U.S. at 652.     It may be that Appellant took heed of Justice

Marshall's    dissent   in   Harris   in    which   he    poignantly    stated

regarding this third factor:

       This rationale has troubling overtones. It suggests
       that programs designed to help the poor should be less
       fully applied in those areas where the need may be
       the greatest, simply because otherwise the relative
       poverty of recipients compared to other persons in
       the same geographic area will somehow be upset.
       Similarly, reliance on the fear of disrupting the
       Puerto Rican economy implies that Congress intended
       to preserve or even strengthen the comparative
       economic position of the States vis-à-vis Puerto Rico.

9  Appellant cites United States v. Ríos-Rivera, 913 F.3d 38, 44
(1st Cir. 2019), as evidence that our Court has recently sanctioned
Congress's differential treatment of Puerto Rico under Califano
and Harris. Reviewing under plain error whether the prosecution
of a defendant under the Mann Act, 18 U.S.C. § 2423(a), violated
his equal protection rights, this Court in Ríos-Rivera held that
the district court did not err by not sua sponte applying
heightened scrutiny and rejected the argument that Congress's
decision was irrational because it "never explained its
justification for treating trafficking within Puerto Rico
differently from interstate trafficking."     Id. at 44.    Nothing
about that holding is inconsistent with the result we reach today.


                                     -20-
       Under this theory, those geographic units of the
       country which have the strongest economies presumably
       would get the most financial aid from the Federal
       Government since those units would be the least likely
       to be "disrupted." Such an approach to a financial
       assistance program is not so clearly rational as the
       Court suggests . . . .

Harris, 446 U.S. at 655-56 (Marshall, J., dissenting) (citations

omitted).10   Referring back to the Court's original endorsement of


10 In an effort to comprehend what was meant by this third factor,
we located a post-hoc explanation of the exclusion of Puerto Rico
from SSI -- a statement in a 1990 congressional briefing on Puerto
Rico's status. See Briefing on Puerto Rico Political Status by
the General Accounting Office & the Cong. Research Serv.: Hearing
Before the Subcomm. of Insular & Int'l Affairs of H. Comm. on
Interior & Insular Affairs, 101st Cong. 34 (1990) (statement of
Carolyn Merk, Specialist in Social Legislation). The CRS staff
member, who had been a House staffer at the time SSI was passed,
explained:

       Some of the reasons SSI does not apply in Puerto Rico
       pertain to income disparity between the mainland
       United States and Puerto Rico and what could
       potentially happen to the income distribution of the
       population there. Similar concerns were raised at the
       time about extending Federal benefit levels to low-
       income States such as Alabama or Mississippi. . . .
       [I]t is certainly true that when you raise someone's
       income by tenfold there can be serious effects on the
       labor supply and work incentives and disincentives of
       the non-SSI members of the family, who may not even
       earn as much as the SSI benefit. Raising the income
       from $32 or whatever, tenfold a month, where the
       amount may be a fair wage on the part of the full-
       time workers, or in some cases, of the primary
       earner's family, has been an issue, and continues to
       be a primary question.

Id. Any concerns related to "economic disruption" should be met
with suspicion considering the present circumstances of Puerto
Rico's economic affairs and the legislation that has been enacted
by Congress since Harris and Califano were decided.           See

                                -21-
this rationale in Califano, one might find the Court's citation to

the Report of the Undersecretary's Advisory Group on Puerto Rico,

Guam and the Virgin Islands perplexing.    Califano, 435 U.S. at 5

n.7 (citing Dep't of Health, Educ., & Welfare, Report of the

Undersecretary's Advisory Group on Puerto Rico, Guam and the Virgin

Islands 6 (1976) [hereinafter 1976 Report]); see Peña Martínez v.

Azar, 376 F. Supp. 3d 191, 208 (D.P.R. 2019) (noting that the cited

report does not support an economic theory for why Puerto Rico's

inclusion in SSI would disrupt the economy and instead highlights

the success of the extension of the Food Stamp Program to Puerto

Rico).   In fact, the 1976 Report expressly rejected concerns about

an influx of aid disrupting the economy as a justification for

disparate treatment, concluding that "the current fiscal treatment

of Puerto Rico . . . is unduly discriminatory and undesirably

restricts the ability of these jurisdictions to meet their public

assistance needs."   1976 Report, supra at 6-7.


Puerto Rico Oversight, Management, and Economic Stability Act, 48
U.S.C. §§ 2101-2241 (2018) (creating an unelected oversight board
to govern Puerto Rico's budget and fiscal affairs); Small Business
Job Protection Act of 1996, Pub. L. No. 104-188, tit. I(f),
§ 1601(a), 110 Stat. 1755, 1827 (repealing the 1976 federal income
tax credit for business income derived from Puerto Rico).
Nevertheless, if we were to indulge this rationale now, it would
be worth noting that when determining SSI eligibility, because
monthly income disregards and allowable assets are not indexed for
inflation, the passage of time has "effectively eroded the value
of SSI benefits and narrowed the population of potential recipients
relative to 1974 levels." Daly & Burkhauser, supra note 2, at 85.


                               -22-
            Therefore, considering the dubious nature of this once-

accepted rationale, we are relieved that we are not called upon to

decipher it and note its abandonment only as an additional factor

that weakens the relevance of Califano and Harris for this appeal.

In fact, if anything, the former Court's acceptance of this now

defunct argument and citation to "a contemporary policy evaluation

document" -- the 1976 Report -- sets us up to consider the present-

day circumstances surrounding Puerto Rico's exclusion from SSI and

whether the current classification is unrelated to a legitimate

government interest.     Peña Martínez, 376 F. Supp. 3d at 208; see

United States v. Carolene Prods. Co., 304 U.S. 144, 153 (1938)

("[T]he    constitutionality   of    a     statute   predicated   upon   the

existence of a particular state of facts may be challenged by

showing . . . that those facts have ceased to exist." (citing

Chastleton Corp. v. Sinclair, 264 U.S. 543 (1924)).               This last

point notwithstanding, because of the similarity of the issues

raised in the present appeal to those in Harris, we apply rational

basis analysis to the equal protection challenges made to the SSI

program.

B. The denial of SSI benefits to Appellee does not meet rational
basis criteria

            Although "a noncontractual claim to receive funds from

the public treasury enjoys no constitutionally protected status,

. . .   Congress   may   not   invidiously      discriminate   among     such

                                    -23-
claimants on the basis of a 'bare congressional desire to harm a

politically unpopular group,' or on the basis of criteria which

bear no rational relation to a legitimate legislative goal."

Weinberger v. Salfi, 422 U.S. 749, 772 (1975) (internal citations

omitted) (first quoting Moreno, 413 U.S. at 534; then citing

Jimenez v. Weinberger, 417 U.S. 628, 636 (1974) and U.S. Dep't of

Agric. v. Murry, 413 U.S. 508, 513-14 (1973)).          "The State may not

rely on a classification whose relationship to an asserted goal is

so   attenuated    as   to   render   the    distinction    arbitrary   or

irrational."   Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 446

(1985) (striking down a zoning ordinance that restricted the

location of homes for the mentally disabled as arbitrary and

irrational).   "The search for the link between classification and

objective gives substance to the Equal Protection Clause."          Romer

v. Evans, 517 U.S. 620, 632 (1996).             "A critical, if highly

deferential, examination is called for, to be conducted case by

case with an awareness that statutes such as are at issue here

enjoy a 'presumption of rationality that can only be overcome by

a clear showing of arbitrariness and irrationality.'"              Baker,

916 F.2d at 749 (quoting Kadrmas v. Dickinson Pub. Schs., 487 U.S.

450, 462 (1988)).

           With this framework in place, we arrive at the two

rational   basis    arguments    which      Appellant    claims   overcome


                                  -24-
Appellee's equal protection contentions: the tax status of Puerto

Rico residents and the costs of extending SSI to them.          We take

each in turn.

                                   1.

           At the outset, we must first clarify what is at issue

regarding the tax status contention, which as stated in Califano

referred to "the unique tax status of Puerto Rico [by which] its

residents do not contribute to the public treasury," 435 U.S. at

5 n.7, a statement by the Court which Appellant rewrites in its

brief as saying "that residents of Puerto Rico do not, as a general

matter, pay federal income taxes."         Appellant Br. 9.11   This is

not an insignificant typographical error, for in its muted attempt

to alter the Court's accepted rationales in Califano and Harris,

Appellant instead highlights a fundamental misconception in its

tax argument.   In trying to restrict the language that the Court

used in Califano and Harris (which indicates by the actual text

"do not contribute" to the federal treasury) to the limited

coverage   Appellant   proposes   (which   only   includes   income   tax

contributions), Appellant may have unwittingly pointed to a fatal

link in its armor as regards this factor, one which is pierced by



11 We note that the Court in Harris did not include any qualifier
and concluded curtly that "Puerto Rican residents do not contribute
to the federal treasury." Harris, 446 U.S. at 652.


                                  -25-
Appellee's argument pointing to the substantial contributions made

by those who reside in Puerto Rico to the federal treasury.

             The residents of Puerto Rico not only make substantial

contributions     to   the   federal   treasury,        but     in    fact   have

consistently made them in higher amounts than taxpayers in at least

six states, as well as the territory of the Northern Mariana

Islands.12    From 1998 up until 2006, when Puerto Rico was hit by

its   present    economic    recession,   13   Puerto    Rico        consistently

contributed more than $4 billion annually in federal taxes and

impositions into the national fisc.        See Internal Revenue Service,

SOI Tax Stats - Gross Collections, by Type of Tax and State - IRS

Data Book Table 5, available at https://www.irs.gov/statistics/

soi-tax-stats-gross-collections-by-type-of-tax-and-state-irs-

data-book-table-5 (last visited April 9, 2020).               This is more than



12  It should be noted that the U.S. citizens who reside in
Puerto Rico, despite contributing to the national fisc, have no
voting representation in the federal government. See Igartúa v.
Trump, 868 F.3d 24 (1st Cir. 2017) (en banc); Igartúa-de la Rosa
v. United States, 417 F.3d 145 (1st Cir. 2005) (en banc).
13 A not insubstantial case can be made, correlating Puerto Rico's
current recession at least in part with the lack of equitable
federal funding of social and health benefits programs available
to other Americans. See Juan R. Torruella, Commentary, Why Puerto
Rico Does Not Need Further Experimentation with Its Future: A Reply
to the Notion of "Territorial Federalism", 131 Harv. L. Rev. F.
65, 91-92 (2018) (explaining how local government has been forced
to cover the healthcare funding shortfalls under Medicare and
Medicaid to provide even minimal health benefits).


                                  -26-
taxpayers in several of the states contributed, including Vermont,

Wyoming, South Dakota, North Dakota, Montana, and Alaska, as well

as the Northern Mariana Islands.          Id.   Even since 2006 to the

present,   and   notwithstanding     monumental    economic     problems   14


aggravated by catastrophic Hurricane María15 and serious ongoing

earthquakes,16 Puerto Ricans continue to pay substantial sums into

the federal treasury through the IRS:           $3,443,334,000 in 2018;

$3,393,432,000    in   2017;     $3,479,709,000    in   2016;     .   .    .

$4,036,334,000 in 1998.    Id.    Puerto Rico's contributions include

the payment of federal income taxes by residents of Puerto Rico on

income from sources outside Puerto Rico for which they are liable

under the Internal Revenue Code, the regular payment of federal

income taxes by all federal employees17 in Puerto Rico, 26 U.S.C.


14 See Torruella, supra note 13, at 89; Laura Sullivan, How Puerto
Rico's Debt Created a Perfect Storm Before the Storm, NPR (May 2,
2018, 7:10 AM), https://www.npr.org/2018/05/02/607032585/how-
puerto-ricos-debt-created-a-perfect-storm-before-the-storm.
15 See Puerto Rico; Major Disaster and Related Determinations,
82 Fed. Reg. 46,820 (Oct. 6, 2017).
16 See Puerto Rico; Emergency and Related Determinations, 85
Fed. Reg. 6,965 (Feb. 6, 2020).
17 I.R.S., Tax Topic No. 901, Is a Person with Income from Puerto
Rico Required to File a U.S. Federal Income Tax Return?, available
at https://www.irs.gov/taxtopics/tc901 ("if you're a bona fide
resident of Puerto Rico and a U.S. government employee, you must
file a U.S. income tax return"). There are approximately 14,000
federal employees in Puerto Rico (as well as 9,550 retired federal
employees), who are (or were) required to pay federal income taxes
on local income.    Adriana De Jesús Salamán, U.S. Employees in

                                   -27-
§ 933,   as     well    as    the    full    Social      Security,    Medicare,   and

Unemployment Compensation taxes that are paid in the rest of the

United   States,       see    26    U.S.C.    §§    3101,   3111,    3121(e),   3301,

3306(j).   18     That       in    2018     the    IRS   collected     approximately

$3,443,334,000 from Puerto Rico taxpayers clearly undermines the

contention that Puerto Rico residents do not contribute to the

federal treasury.        There should be little doubt that, to the extent

that there may have been a basis for it when Califano and Harris

were decided, the argument that Puerto Rico's residents do not

contribute to the federal treasury is no longer available.

              Minding that Appellant has narrowed its argument to the

non-payment of federal income tax, there is an additional powerful

argument that undermines Appellant's position.                      Appellant claims

that "[i]t is rational for Congress to limit the SSI program

benefits, funded by general revenues, to exclude populations that

generally do not pay federal income taxes."                     And "residents of

Puerto Rico generally do not pay federal income tax[es]."                          No




Puerto Rico and Territories Face Huge Pay Gap, Noticel (May 17,
2019, 10:37 AM), https://www.noticel.com/english/us-employees-in-
puerto-rico-and-territories-face-huge-pay-gap/1078602168.
18  Generally, federal             employment taxes apply to residents of
Puerto Rico on the same            basis and for the same sources of income
as to the residents of             the states. See id.; Sean Lowry, Cong.
Research Serv., R44651,            Tax Policy and U.S. Territories: Overview
and Issues for Congress            8-9 (2016).


                                            -28-
matter "that Congress could have drawn a connection between a

particular     State's    contribution       to   the   federal   treasury,"

Appellant posits, because the Constitution is not offended "simply

because the classification 'is not made with mathematical nicety

or   because    in    practice   it    results     in   some   inequality.'"

Dandridge, 397 U.S. at 485 (quoting Lindsley v. Nat. Carbonic Gas

Co., 220 U.S. 61, 78 (1911)).          In response, Appellee argues that

"the tax status of Puerto Rico . . . bears no relation to the

exclusion of Puerto Rico residents from SSI under the program's

own criteria."       He points out that SSI eligibility is completely

"divorced from individuals' tax payment history" and that "any

individual with earnings low enough to qualify for SSI will not be

paying federal income tax regardless of where they reside."              In

addition, SSI is a national program distributed according to a

uniform federal schedule, funded by appropriations that are not

earmarked by state or territory, and disbursed regardless of an

individual's historical residence.

             Appellant asks us to turn to Dandridge, where the Supreme

Court upheld Maryland's adoption of a "maximum grant regulation"

whereby it limited the amount of AFDC aid any one family unit could

receive, resulting in a "reduc[tion of] the per capita benefits to

the children in the largest families."             Id. at 477, 487.     The

Court accepted the following rationalizations:


                                      -29-
       It is enough that a solid foundation for the
       regulation can be found in the State's legitimate
       interest in encouraging employment and in avoiding
       discrimination between welfare families and the
       families of the working poor. By combining a limit
       on the recipient's grant with permission to retain
       money earned, without reduction in the amount of the
       grant, Maryland provides an incentive to seek gainful
       employment.   And by keying the maximum family AFDC
       grants to the minimum wage a steadily employed head
       of a household receives, the State maintains some
       semblance of an equitable balance between families on
       welfare   and   those  supported   by   an   employed
       breadwinner.

Id. at 486 (footnote omitted).19            The Court conceded that there

might be some instances where the incentive to seek gainful

employment      would   not   function      perfectly,    "[b]ut    the     Equal

Protection Clause [did] not require that a State . . . choose

between attacking every aspect of a problem or not attacking the

problem at all," the problem presumably being how to incentivize

recipients of AFDC to seek gainful employment.                Id. at 486–87

(citing Lindsley, 220 U.S. 61).           Putting Dandridge's holding in

context,   it    becomes   less   clear     that   it   supports   Appellant's

position   --    that   Congress's   decision      to    exempt    Puerto    Rico

residents from paying income taxes on income derived from sources

within Puerto Rico (except when that source is employment by the



19  The Court did not address Maryland's two additional arguments
for its maximum grant regulations: to provide incentives for family
planning and to allocate available public funds to meet the needs
of the largest possible number of families. Id. at 484, 486.


                                     -30-
federal government), see 26 U.S.C. § 933, justifies the categorical

exclusion of low income, poorly resourced elderly, disabled, and

blind   individuals    residing     in     Puerto   Rico.     Construing     the

Appellant's argument in the terms of Dandridge, it would seem that

the legitimate interest the government is furthering by excluding

from SSI a class of individuals whose local income is "generally"

exempted from federal income taxes (but who could only be earning

less than prescribed by SSI's income limits) is that SSI recipients

should be financing their own benefits.             This makes little sense

in the context of SSI, a program of last resort.                See 42 U.S.C.

§ 1382(e)(2) (requiring those seeking SSI to apply for every other

source of income to which they may be entitled).

            We are unaware of, and Appellant fails to point to, any

instance where the government has justified the exclusion of a

class of people from welfare payments (which are untied to income

tax receipts) because they do not pay federal income tax.                    Cf.

Zobel v. Williams, 457 U.S. 55, 63 (1982) ("Appellants' reasoning

would . . . permit the State to apportion all benefits and services

according to the past tax [or intangible] contributions of its

citizens.      The    Equal    Protection      Clause    prohibits    such    an

apportionment of state services."          (emphasis in original) (quoting

Shapiro   v.   Thompson,      394   U.S.    618,    632-33   (1969))). 20    As


20   Explicitly applying rationality review, the Court in Zobel

                                     -31-
recognized by the Court in Shapiro, the sort of welfare benefits

at issue here are distinguishable from federal insurance programs,

like Social Security Disability Insurance, which "may legitimately

tie   the   amount    of   benefits     [awarded]   to   the   individual's

contributions."      394 U.S. at 633 n.10.21    See H.R. Rep. No. 92-231,

at 146-47 (1971) ("[C]ontributory social insurance should continue

to be relied on as the basic means of replacing earnings that have

been lost as a result of old age, disability, or blindness.            But

some people who because of age, disability, or blindness are not

able to support themselves through work may receive relatively

small social security benefits . . . [which] therefore, must be

complemented by an effective assistance program.").                However,

because SSI is a means-tested program, by its very terms, only

low-income individuals lacking in monetary resources are eligible

for the program.      For example, as pointed out by Amicus Resident



invalidated a government scheme distributing monetary benefits
which were based on the length of residency in the state, rejecting
as impermissible the state's argument that the scheme was justified
by "past contributions" to the state. Id. at 60-61, 63; see also
id. at 71 (Brennan, J., concurring) ("[T]he relationship between
residence and contribution to the State [is] so vague and
insupportable, that it amounts to little more than a restatement
of the criterion for the discrimination it purports to justify.").
21  We cite Shapiro for this limited premise noting that we are
acutely aware that the Court views the situation here differently
from that in Shapiro, see Califano, 435 U.S. at 4-5, which dealt
with classifications that burdened the fundamental right to
interstate travel. Shapiro, 394 U.S. at 629-30.


                                      -32-
Commissioner of Puerto Rico, to be eligible in fiscal year 2015,

an individual could not make more than $733 of countable income a

month, or $1100 in the case of a couple.22       Consequently, any

individual eligible for SSI benefits almost by definition earns

too little to be paying federal income taxes.23     Thus, the idea

that one needs to earn their eligibility by the payment of federal

income tax is antithetical to the entire premise of the program.

How can it be rational for Congress to limit SSI benefits "to

exclude populations that generally do not pay federal income taxes"

when the very population those benefits target do not, as a general

matter, pay federal income tax?

          Appellee's arguments, as we understand them, are not

restricted to the notion that the lines as drawn are "imperfect,"

that there will be some leakage, i.e., people who do not pay (or

have not paid) federal income taxes receiving these benefits and



22 See Amicus Curiae Hon. Jenniffer González Colón Br. 26 (citing
William R. Morton, Cong. Research Serv., Cash Assistance for the
Aged, Blind, and Disabled in Puerto Rico 11 (2016) [hereinafter
CRS Report]).    The calculation excludes the first $20 of any
income, and the first $65 of earned income plus half of any labor
earnings over $65. Id. The resource limit, which has not changed
since 1989, is $2,000 for individuals and $3,000 for couples. 42
U.S.C. §§ 1382(a)(3)(A)-(B).
23  At present, the standard deduction is $12,400 for single tax
filers, I.R.C. §§ 63(c)(2)(C), 63(c)(7)(A)(ii), and it is higher
for those who are blind and elderly, see id. §§ 63(c)(3),
63(f)(1)(A), 63(f)(2).


                               -33-
others who do pay federal taxes that will be categorically denied,24

but rather that a "sufficiently close nexus with underlying policy

objectives to be used as the test for eligibility" is entirely

lacking.   Weinberger, 422 U.S. at 772, 784-85 (upholding a nine-

month marriage requirement for eligibility to receive a deceased

spouse's   benefits   as   rationally   related   to   the   government's

legitimate interest in combatting fraud).         The problem with this

categorical exclusion is not that it is drawn without "mathematical

nicety," Moreno, 413 U.S. at 538 (citing Dandridge, 397 U.S. at

485), but "wholly without any rational basis," id.25

                                  2.

           Having found the tax status argument irrational and

arbitrary, we thus come to Appellant's remaining argument: the

claim that the cost of including Puerto Rico residents in the SSI

program is a rational basis for their exclusion.


24 Nevertheless, the incongruity of Appellant's arguments becomes
more patent when one considers that if a resident of Puerto Rico
moves, say to New York, he or she becomes eligible to receive SSI
benefits upon establishing residence in that state for thirty
consecutive days, 42 U.S.C. § 1382, yet Appellee, who presumably
was required to pay federal income taxes during his quarter century
residency in New York, loses his SSI benefits solely because he
moves to Puerto Rico.
25  While Appellant decries any reliance on Moreno because it
predates Califano and Harris, as we have explained, the Court in
those latter cases was not tasked with reviewing on equal
protection grounds the rationality of excluding otherwise eligible
Puerto Rico residents from SSI.


                                 -34-
           As Appellant posits and we accept, "Congress has wide

latitude to create classifications that allocate noncontractual

benefits under a social welfare program," Califano v. Goldfarb,

430 U.S. 199, 210 (1977), and "protecting the fiscal integrity of

Government programs, and of the Government as a whole, 'is a

legitimate concern of the State,'" Lyng v. Int'l Union, United

Auto., Aerospace & Agr. Implement Workers of Am., UAW, 485 U.S.

360, 373 (1988) (quoting Ohio Bureau of Emp't. Servs. v. Hodory,

431 U.S. 471, 493 (1977)).    In Lyng, the Court upheld an amendment

to the Food Stamp Act which barred households from becoming

eligible for food stamps if a member of the household was on strike

and prevented an increase in food stamps because the striker's

income   had   decreased.    Id.     The    government    presented   three

objectives served by the challenged statute, and the Court focused

primarily on Congress's "concern that the food stamp program was

being used to provide one-sided support for labor strikes," which

had "damaged the program's public integrity."            Id. at 371 (first

citing then quoting S. Rep. No. 97-139, p. 62 (1981)).           The Court

noted "Congress' considered efforts" to achieve its stated goal of

maintaining neutrality in private labor disputes as evidenced by

tailoring the statute to not strip eligibility from those who were

previously eligible for food stamps and who refused to accept

employment on account of a strike.        Id. at 372.   Only after finding


                                   -35-
the   statute    rational    did   the    Court   address     the     question   of

cost-saving for the federal government, qualifying its analysis

that "Congress can[not] pursue the objective of saving money by

discriminating against individuals or groups."                    Id. at 373; see

also Hodory, 431 U.S. at 493 ("We need not consider whether it

would be 'rational' for the State to protect the fund through a

random means, such as elimination from coverage of all persons

with an odd number of letters in their surnames.                        Here, the

limitation of liability tracks the reasons found rational above,

and the need for such limitation unquestionably provides the

legitimate      state   interest    required      by   the    equal    protection

equation.").

             We respect that "[f]iscal considerations may compel

certain difficult choices in order to improve the protection

afforded to the entire benefited class."                Lyng, 485 U.S. at 373

(quoting Harris v. McRae, 448 U.S. 297, 355 (1980) (Stevens, J.,

dissenting)).       And     that   when   coupled      with   a    classification

rationally drawn to further some constitutionally permissible

state interest, cost-savings are certainly allowed to play into

the legislature's calculations, and we are not in a position to

second-guess those decisions.         See Bowen v. Gillard, 483 U.S. 587,

599 (1987) (finding the AFDC amendment served Congress's goal of

decreasing federal expenditures and distributing benefits fairly


                                      -36-
through "identif[ication of] a group that would suffer less than

others as a result of a reduction in benefits").                    Cf. Shapiro, 394

U.S. at 633 (explaining that while fiscal integrity is a valid

state interest, a state "may not accomplish such a purpose by . . .

reduc[ing] expenditures for education by barring indigent children

from its schools").26

             In response to Appellee's argument that if costs alone

justify exclusion then "Congress could arbitrarily exclude the

residents of any State or municipality to reduce cost," Appellant

concedes "there may be other constraints, legal or political, on

Congress's ability to enact a statute excluding residents of a

particular State from a benefits program [but] that does not mean

that   cost    to   the        public   fisc       is   not    itself     a   rational

consideration."     What Appellant plainly fails to grapple with is

that cost alone does not support differentiating individuals.                       If

it did, how would Congress be able to decide upon whom to bestow

benefits?       Presumably          along    the     lines     of   its   legislative

priorities    which,      at    a    minimum,      must   be    supported     by   some

conceivable rational explanation.                  The circularity of this logic

defeats itself.



26 A reminder that according to the Court, just like Puerto Rico
residency, indigency does not warrant any form of heightened
review. See McRae, 448 U.S. at 323.


                                            -37-
             The     contention    that      decisions     based     on    fiscal

considerations that "improve the protection afforded to the entire

benefitted class" and thus should be subject to deference is

inapplicable to the situation before us, where an entire segment

of the would-be benefitted class is excluded.               Lyng, 485 U.S. at

373.   See Jefferson, 406 U.S. at 549 (finding that the state did

not violate equal protection when it reduced funding for AFDC

compared to other categorical assistance programs because it was

"not irrational for the [s]tate to believe that the young are more

adaptable than the sick and elderly" with better prospects for

improving their lot).        Even in Jefferson the Court recognized some

legitimate state priority other than minding the public fisc.                 Id.

In fact, this contention begs the question of how Congress,

supposedly aiming for fiscal integrity, has chosen to protect the

poor elderly, blind, and disabled residents of Puerto Rico, and we

turn our attention briefly to the Aid to the Aged, Blind, and

Disabled (AABD) program, 42 U.S.C. §§ 1381 note - 1385 note

(Provisions    applicable     to   Puerto    Rico,   Guam,    and    the   Virgin

Islands), operating in Puerto Rico.

             After    Congress     enacted     the   Social     Security      Act

Amendments     of    1950,   Puerto   Rico     submitted     state    plans    to

participate in programs for Old-Age Assistance, Aid to the Blind,

and Aid to the Permanently and Totally Disabled, which were


                                      -38-
consolidated into AABD in 1963.          See CRS Report, supra at 14-15.

Passed in its current form in 1972, SSI replaced these adult

assistance programs in the states and Washington, D.C.; however,

its predecessor AABD continues to operate in Puerto Rico.                 Id. at

15; see Social Security Amendments of 1972, Pub. L. No. 92–603,

§ 301, 86 Stat. 1329, 1465 (1972).             AABD is financed by a capped

categorical     matching    grant    whereby      the    federal    government

contributes 75 percent and the territorial government contributes

25 percent; administrative costs are split 50/50.                  CRS Report,

supra at 12.    Like SSI, federal funds for AABD flow (or maybe more

accurately trickle) from the general fund of the U.S. treasury.

Id.    During fiscal year 2011, the average AABD monthly payment was

$73.85, compared to SSI payments of $438.05 in the fifty states

and the District of Columbia and $525.69 in the Northern Mariana

Islands.    Id. at 21.     In fiscal year 2011, 34,401 individuals in

Puerto   Rico   were   enrolled     in   the    AABD    program.    Id.      The

Government Accountability Office has predicted that, had Puerto

Rico been extended SSI at that time, 305,000 to 354,000 eligible

Puerto Rico residents would have received SSI.                See U.S. Gov't

Accountability Off., GAO-14-31, Puerto Rico: Information on How

Statehood Would Potentially Affect Selected Federal Programs and

Revenue Sources 82 (2014).27        While the disparity in the benefits


27    While the categorical requirements for age, blindness, and

                                     -39-
received by the poor elderly, disabled, and blind in Puerto Rico

compared to similarly situated individuals residing elsewhere in

the United States speaks for itself, it is worth pointing out that

the funds supporting AABD are also paid out of by the federal

treasury.

            Therefore, while we respect the legislature's authority

to make even unwise decisions to purportedly protect the fiscal

integrity of SSI and the federal government itself, the Fifth

Amendment does not permit the arbitrary treatment of individuals

who would otherwise qualify for SSI but for their residency in

Puerto Rico (those plausibly considered least able to "bear the

hardships of an inadequate standard of living").    Jefferson, 406

U.S. at 549.   See Carolene Prods. Co., 304 U.S. at 152 n.4 (noting

that "prejudice against discrete and insular minorities may be a

special condition, which tends seriously to curtail the operation

of those political processes ordinarily to be relied upon to

protect minorities, and which may call for a correspondingly more

searching judicial inquiry").    Even under rational basis review,

the cost of including Puerto Rico's elderly, disabled, and blind

in SSI cannot by itself justify their exclusion.




disability are almost identical between the two programs, the
income limit to qualify for AABD is substantially lower.  CRS
Report, supra at 11.


                                -40-
                                       3.

           Finally, while the inclusion of the Northern Mariana

Islands in the SSI program does not standing alone render the

discriminatory treatment of Appellee per se irrational, see Baker,

916 F.2d at 747, the fact that Congress extended SSI benefits to

the residents of the Northern Mariana Islands as part of the

Islands'   covenant    to   enter     the    United   States    undercuts     the

Appellant's only offered explanations for the exclusion.                     Aside

from where they live, the otherwise SSI-qualifying residents of Puerto

Rico and of the Northern Mariana Islands have the legally-relevant

characteristics   in   common,   i.e.,       they   are   (1)   low-income    and

low-resourced, (2) elderly, disabled, or blind, and (3) generally

exempted from paying federal income tax.28                 These shared traits

undermine Appellant's already weakened arguments.

           In   addition,   as   to    Appellant's        contention   that   the

inclusion of Northern Mariana Islands residents in the SSI program

"pre-dated both Califano and Harris, and in neither case did the

Supreme Court suggest that it undermined Congress's rationality,"

we refer to our earlier point regarding the limited holding of




28 We note that unlike residents of Puerto Rico, who are required
to pay federal taxes on all income earned outside of Puerto Rico,
the Northern Mariana Islands government retains all taxes paid by
its bona fide residents regardless of the income source. See 26
U.S.C. § 931(a); Lowry, supra note 16, at 23.


                                      -41-
those cases.    In neither case was the inclusion of Northern Mariana

Islands residents in the SSI program brought to the Court's

attention; it went unmentioned and would have been irrelevant to

the district court opinions in Califano (holding that the exclusion

from SSI violated the plaintiff's right to travel) and in Harris

(finding that the less favorable reimbursement formula and ceiling

for AFDC violated the plaintiffs' equal protection rights).

             Finally, Appellant declares that "[t]here is no 'equal

footing doctrine'" in an effort to negate any comparison of Puerto

Rico residents to those living in Northern Mariana Islands.           But

its citations belie the validity of its arguments given the present

situation.     For example, Appellant cites Palmore v. United States,

411 U.S. 389, 402-03 (1973), for the proposition that "Congress

may legislate differently for the territories than for the states,

and differently for one territory than for another."              But the

reference is inapt: in upholding a defendant's conviction decided

by a Congressionally-created non-Article III court in the District

of Columbia, the Court in Palmore did not opine on Congress's

disparate treatment of territorial residents.       Rather, the Supreme

Court examined only "the question of whether Palmore was entitled

to be tried by a court ordained and established in accordance with"

Article III.     Palmore, 411 U.S. at 396-97.      The Court held that

the   Constitution   did   not   foreclose   Palmore's   trial   before   a


                                   -42-
non-Article III judge because Article III's requirements apply

"where law of national applicability and affairs of national

concern are at stake."         Id. at 408.     To that end, "neither th[e]

[Supreme] Court nor Congress has read the Constitution as requiring

every federal question arising under federal law, or even every

criminal prosecution for violating an Act of Congress, to be tried

in an Art. III court," so Congress was permitted to "create[] a

wholly separate court system designed primarily to concern itself

with local law and to serve as a local court system . . . ."                 Id.

at 407-08.    Palmore therefore stands for the proposition that non-

Article III territorial courts have historically, and permissibly,

"tried criminal cases arising under the general laws of Congress,

as well as those brought under territorial laws."            Id. at 403.      We

think it important to note that the effect of the Court's holding

was to render the Palmore defendant's "position . . . similar to

that of the citizen of any of the 50 States when charged with

violation    of    a   state   criminal     law:   Neither   has   a   federal

constitutional right to be tried before judges with tenure and

salary guarantees."      Id. at 390-91 (emphasis added).

             We   therefore    decline    to   read   Palmore's    holding    so

broadly as to permit Congress to sidestep the Fifth Amendment when

it legislates for a territory.              Article III did not obstruct

Congress's power to create -- under its Article I, section 8,


                                     -43-
clause 17 authority -- the local court system that convicted

Palmore.     By    contrast,       Appellant       points     us    to   no   authority

suggesting that the Fifth Amendment's equal protection guarantees

should likewise stand aside in this case.                     So, for the reasons

explained throughout this opinion, we hold that the Fifth Amendment

forbids the arbitrary denial of SSI benefits to residents of Puerto

Rico.

            The relevance of Appellant's citation to Tuaua v. United

States is similarly flawed.            788 F.3d 300, 310 (D.C. Cir. 2015)

(declining to forcibly impose birthright citizenship over the

opposition of American Samoa's majoritarian will reflected in its

democratically-elected government because it would be "impractical

and    anomalous     at    a    fundamental       level").         The   D.C.    Circuit

clarified that its holding was restricted to the controversy before

it where the territorial government had intervened in the lawsuit

against birthright citizenship.                   Id. at 310 n.10.              The D.C.

Circuit    "h[e]ld    it       anomalous    to    impose     citizenship        over   the

objections of the American Samoan people themselves, as expressed

through their democratically elected representatives."                            Id. at

310.    This case presents no such anomaly.                   Cf. Commonwealth of

Puerto Rico Amicus Br. (arguing unequivocally that SSI should be

extended to Puerto Rico residents).




                                           -44-
                             III.    Conclusion
             The     categorical    exclusion     of   otherwise   eligible

Puerto Rico residents from SSI is not rationally related to a

legitimate    government     interest.      In   addition   to   the   record

established by the parties, we have considered even conceivable

theoretical reasons for the differential treatment conceded by the

government.        Having found no set of facts, nor Appellant having

alleged any additional theory, establishing a rational basis for

the exclusion of Puerto Rico residents from SSI coverage, such

exclusion of the residents of Puerto Rico is declared invalid.

For the foregoing reasons, we affirm the district court's grant of

Appellee's motion for summary judgment and the denial of the United

States' cross motion for summary judgment.

             Affirmed.




                                     -45-